Title: From James Madison to William Cooke, 30 May 1807
From: Madison, James
To: Cooke, William



Sir,
Department of State, May 30. 1807.

I have received your letter of the 6th Inst.  The Documents to which it alludes were, according to the intention signified to you, duly forwarded to the Chargé d’affairs of the U. States at Madrid.  I regret that his report on the subject does not authorise the expectation of a Result favorable to your Claims.  I am, Sir, respectfully, Your Obed. Servt.

James Madison

